COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Chaney and Lorish
              Argued at Virginia Beach, Virginia


              SACARIO ARQUEZ FRINK
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0735-21-1                                  JUDGE ROBERT J. HUMPHREYS
                                                                                  MAY 17, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                               Michael A. Gaten, Judge

                               Stephen K. Smith for appellant.

                               Leah A. Darron, Assistant Attorney General (Jason S. Miyares,
                               Attorney General; Liam A. Curry, Assistant Attorney General, on
                               brief), for appellee.


                     Following a bench trial, the Circuit Court for the City of Hampton convicted Sacario Arquez

              Frink of wearing a mask in public, in violation of Code § 18.2-422; use of a firearm in a threating

              manner while committing a felony, in violation of Code § 18.2-53.1; abduction, in violation of Code

              § 18.2-48; robbery, in violation of Code § 18.2-58; possession of a firearm by a convicted felon, in

              violation of Code § 18.2-308.2; and underage possession of firearm, in violation of Code

              § 18.2-308.7. The circuit court sentenced Frink to a total of thirty-six years’ imprisonment, with

              twenty-six years suspended. On appeal, Frink argues the circuit court erred in denying his motion

              to strike because “the victims could not identify [him] as one of the persons that committed these

              crimes.”




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth,

295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)). In doing so,

we discard any of the appellant’s conflicting evidence, and regard as true all credible evidence

favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Id. at 473.

       On April 19, 2019, Maria Rew, an employee of a Family Dollar in Hampton, Virginia, was

stocking shelves when two individuals entered the store wearing hoodies and bandanas covering

their faces. One individual wore a blue hoodie, and the other individual wore a black hoodie and

olive green pants. One of the individuals “motioned [her] to get back behind the counter and get

cash out of [the] register.” Rew felt “threatened” because she saw one of the individuals was

carrying a “purple gun.” Rew yelled for her boss, Bennie Furman, who came to the front of the

store. Furman also saw the purple firearm and raised his arms in the air. Furman stated that one of

the individuals yelled, “[g]ive me the money from out of the register.” Furman went to the registers

and emptied the money. Furman struggled to open the registers because he was nervous, prompting

one of the individuals to warn, “I’ll give you a count to ten or else,” and “[d]on’t mess with me.”

Rew also opened her register and gave the individuals the money. The entire exchange lasted “a

couple of minutes.” Furman called 911 and informed the police that he saw the individuals run

down Chesterfield Road and lost sight of them when they reached Bay Avenue. The CCTV system

in the Family Dollar captured the encounter on video.

       Officer Evan Dickson and Sergeant Jacob Marmet of the Hampton Police Department

received a description of the suspects and set up a perimeter in the area of Bay Avenue and

Pocahontas Place. Officer Dickson observed two individuals matching the description of the
                                                 -2-
robbery suspects exiting a residence on Bay Avenue. Officer Dickson and Sergeant Marmet

approached the individuals, and Sergeant Marmet “immediately recognized” one of the individuals

as Frink. Sergeant Marmet observed that Frink “was wearing a blue hooded sweatshirt and some

green-colored pants, but he had his hands inside of the sweatshirt.” Sergeant Marmet asked Frink to

remove his hands from his sweatshirt, at which point Frink turned and began running.

        Another police officer, Officer Shawn Soder, was also present and observed the encounter

between Frink and the two other officers. Officer Soder joined Sergeant Marmet in chasing Frink

and saw Frink run into the backyard of a residence. Officer Soder then saw Frink emerge from a

bush in the corner lot next to the residence. Frink fled again but was apprehended soon after. Frink

was wearing the same dark blue hoodie and green pants. During the chase, Officer Soder was able

to “maintain somewhat of a visual of the area in which [he] saw [Frink] leave the bush” and did not

see any other person “going in and out of that area,” other than police officers. Following Frink’s

arrest, Officer Soder returned to the bush where Frink was hiding and found a purple handgun.

        A forensic specialist collected the handgun from the bush and also collected $143 in cash

which she found lying in the backyard where Frink was hiding. Officers also found a red bandana

and other clothing items that matched those worn by the individuals involved in the robbery from

the residence Frink had exited.

        Dr. Susan Ann Greenspoon, a forensic molecular biologist with the Division of Department

of Forensic Science, conducted an analysis of the DNA found on the purple handgun and found that

there was a 1 in 1.2 septillion chance that the DNA did not belong to Mr. Frink. Dr. Greenspoon

testified that these results were a “very strong support for [appellant] being a contributor to this

DNA mixture.”

        At the close of the Commonwealth’s evidence, Frink moved to strike the evidence, which

the circuit court denied. Frink declined to present evidence and renewed his motion to strike. The
                                                  -3-
circuit court granted Frink’s motion to strike the abduction and related firearm charges pertaining to

Furman. The circuit court denied Frink’s motion to strike as to the remaining charges. The circuit

court subsequently dismissed the reckless handling of a firearm misdemeanor but convicted Frink of

the remaining charges. Frink timely noted his appeal.

                                              ANALYSIS

          “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” Yoder v. Commonwealth, 298 Va. 180, 181-82 (2019) (quoting Smith v. Commonwealth, 296

Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself whether it believes that the

evidence at the trial established guilt beyond a reasonable doubt.’” Secret v. Commonwealth, 296

Va. 204, 228 (2018) (quoting Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the

relevant question is, upon review of the evidence in the light most favorable to the prosecution,

whether any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Id. (quoting Pijor, 294 Va. at 512). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273,

288 (2017)).

          Frink was convicted of seven offenses: wearing a mask in public, two counts of use of a

firearm in a threating manner while committing a felony, abduction, robbery, possession of a

firearm by a convicted felon, and underage possession of firearm. On appeal, Frink does not allege

that the Commonwealth failed to prove any of the elements of the charged offenses; instead, Frink

challenges the sufficiency of the evidence to prove that he was the individual who committed the

crimes.
                                                  -4-
       In proving the identity of a criminal actor, the Commonwealth may rely on circumstantial

evidence. Crawley v. Commonwealth, 29 Va. App. 372, 375 (1999). “Circumstantial evidence is

as competent and is entitled to as much weight as direct evidence, provided it is sufficiently

convincing.” Pijor, 294 Va. at 512 (quoting Dowden v. Commonwealth, 260 Va. 459, 468 (2000)).

“[C]ircumstantial evidence [must be] sufficiently convincing to exclude every reasonable

hypothesis except that of guilt.” Kelley v. Commonwealth, 69 Va. App. 617, 629 (2019) (quoting

Pijor, 294 Va. at 512). This principle, however, “does not add to the burden of proof placed upon

the Commonwealth in a criminal case.” Commonwealth v. Hudson, 265 Va. 505, 513 (2003).

“[T]he Commonwealth need only exclude reasonable hypotheses of innocence that flow from the

evidence, not those that spring from the imagination of the defendant.” Ragland v. Commonwealth,

67 Va. App. 519, 531 (2017) (quoting Case v. Commonwealth, 63 Va. App. 14, 23 (2014)).

       The evidence presented contained several concurrent circumstances supporting the circuit

court’s conclusion that Frink was one of the individuals seen in the CCTV footage of the robbery

and described by the witnesses. Officers saw Frink near the scene of the robbery. Although the

witnesses did not see Frink’s full face during the commission of the robbery, Frink’s attire,

specifically the dark hoodie and green pants, matched the witnesses’ description and the CCTV

footage. Officers also located a bandana, that appeared similar to that worn by the robbers, in the

residence Frink had exited following the robbery.

       Further, upon police request, Frink refused to remove his hands from his pockets and fled

from investigating officers, providing further evidence supporting his convictions. “Flight

following the commission of a crime is evidence of guilt.” Speller v. Commonwealth, 69 Va. App.

378, 388 (2018) (quoting Clagett v. Commonwealth, 252 Va. 79, 93 (1996)).

       In addition, the firearm used in the robbery and $143 in small bills were found in the area

where officers had seen Frink. Witnesses testified that the perpetrators used a purple firearm in the
                                                 -5-
robbery, matching the purple firearm that officers found within the bush that Frink exited. As the

circuit court stated, “a purple handgun is not impossible to get, but it is somewhat unique and meets

the description.”

       Furthermore, the DNA evidence supports Frink’s convictions. Forensic scientists analyzed

the swab from the trigger, grip, and the rear of the firearm’s slide and determined that Frink was 1.2

septillion times more probable than a coincidental match to an unrelated African American person,

130 septillion times more probable than a coincidental match to an unrelated Caucasian person, and

220 septillion times more probable than a coincidental match to an unrelated Hispanic person.

Expert testimony established that these results were “very strong support for [Frink] being a

contributor to this DNA mixture.”

       Taken in its totality, the evidence was more than sufficient for the circuit court to conclude

that Frink was one of the individuals who robbed the Family Dollar. The circuit court’s judgment

was not plainly wrong or without evidence to support it. “By finding [a] defendant guilty, therefore,

the factfinder ‘has found by a process of elimination that the evidence does not contain a reasonable

theory of innocence.’” Ray v. Commonwealth, 74 Va. App. 291, 308 (2022) (quoting Edwards v.

Commonwealth, 68 Va. App. 284, 301 (2017)). “The rejection of a hypothesis of innocence ‘is

binding on appeal unless plainly wrong . . . .’” Ervin v. Commonwealth, 57 Va. App. 495, 519

(2011) (en banc) (quoting Archer v. Commonwealth, 26 Va. App. 1, 12-13 (1997)). The

Commonwealth’s evidence was competent, was not inherently incredible, and was sufficient to

prove beyond a reasonable doubt that Frink was guilty of wearing a mask in public, use of a firearm

in a threating manner while committing a felony, abduction, robbery, possession of a firearm by a

convicted felon, and underage possession of firearm.




                                                 -6-
                                           CONCLUSION

       The evidence was sufficient to support Frink’s convictions; however, the sentencing

order contains a clerical error. The sentencing order mistakenly lists “reckless handle firearm”

as one of the offenses for which Frink was found guilty, instead of underage possession of a

firearm.1 Therefore, we affirm Frink’s convictions and remand solely for the limited purpose of

correcting the clerical error. Code § 8.01-428(B); see, e.g., Howell v. Commonwealth, 274 Va.

737, 739 n.*, 742 (2007).

                                                                             Affirmed and remanded.




       1
           The circuit court dismissed the charge of “reckless handle firearm.”
                                                 -7-